Case 6:17-cv-00386-JDK-JDL Document 31 Filed 03/02/21 Page 1 of 3 PageID #: 116




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

WILLIAM A. ZELLMAR,                         §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §    Case No. 6:17-cv-386-JDK-JDL
                                            §
WARDEN, GURNEY UNIT, et al.,                §
                                            §
      Defendants.                           §

         ORDER ADOPTING THE REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
        Plaintiff William Zellmar, proceeding pro se, filed this civil rights lawsuit

 pursuant to 42 U.S.C. § 1983. The case was referred to United States Magistrate

 Judge John D. Love for findings of fact, conclusions of law, and recommendations for

 disposition.

        In February 2019, the Court dismissed this case without prejudice for failure

 to prosecute or to obey an order of the Court after Plaintiff failed to pay the initial

 filing fee.    Docket No. 18.   Plaintiff appealed and the Fifth Circuit vacated the

 judgment and remanded Plaintiff’s case for further proceedings in June 2020. Docket

 No. 24. Following remand, the Magistrate Judge ordered Plaintiff to contact the

 Clerk and request issuance of summons. Docket No. 27. The docket indicates that

 Plaintiff received a copy of this order on October 28, 2020. Docket No. 28. Plaintiff

 has filed nothing further and has not otherwise communicated with the Court.

        On February 2, 2021, Judge Love issued a Report recommending that

 Plaintiff’s civil rights action be dismissed, without prejudice, for want of prosecution



                                            1
Case 6:17-cv-00386-JDK-JDL Document 31 Filed 03/02/21 Page 2 of 3 PageID #: 117




 and failure to effect service of process. Docket No. 29. A copy of the Report was sent

 to Plaintiff at his last known address, but was returned as undeliverable with the

 notation that Plaintiff had been discharged. Docket No. 30. TDCJ records indicate

 that Plaintiff was discharged from prison on November 2, 2020. To date, Plaintiff

 has not advised the Court of his current mailing address, further demonstrating a

 failure to prosecute his case.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days).      Here, Plaintiff did not object in the

 prescribed period. The Court therefore reviews the Magistrate Judge’s findings for

 clear error or abuse of discretion and reviews his legal conclusions to determine

 whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a

 Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

 abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and the record in this case,

 the Court finds no clear error or abuse of discretion and no conclusions contrary to

 law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the




                                              2
Case 6:17-cv-00386-JDK-JDL Document 31 Filed 03/02/21 Page 3 of 3 PageID #: 118




 United States Magistrate Judge (Docket No. 29) as the findings of this Court. It is

 therefore ORDERED that this case is DISMISSED, without prejudice, for want of

 prosecution and failure to effect service of process. The statute of limitations for

 Plaintiff’s claims is SUSPENDED for a period of ninety days following entry of final

 judgment in this case to allow Plaintiff reasonable time to refile if he so chooses.

         So ORDERED and SIGNED this 2nd day of March, 2021.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE




                                            3
